Title: To James Madison from Robert B. Gibson, 18 July 1816
From: Gibson, Robert B.
To: Madison, James


        
          Dear Sir,
          18 July 1816
        
        The opinion of Robert G Haden Esqr the Justice who granted this Warrant was that it was the duety of Justic of any County in aney state to Back

this Warrant whare the robbers Could be found to Convey them to the Teritory for trial. James Gooden of Wilks County & state of Georgia refused to Back the Warrant stateing that the Governor’s seal of Terrtoy and state should be affixed to it first and on his refuseall I Robert B Gibson went to his Excellency David B Mitchell Governor of state of Giorgia and Infrmed him and told him I saw one of the Robbrs Azeriah Doss on that day with a Waggon on the rode. His Excellency advised to get a Warrant in the state and arest Azerriah Doss which I did on the second of June last in Columbia County and state of Georgia. The Justices after Examining Azeriah Doss and the Testimony v him first found him Guilty by his Confesing and the Testimony and then discharge him in these words on the Back of Warrant which have in my possion. After Duly examining the evidence in favour of the state Vs Azeriah Doss we find the procedings illegull for the following reasons viz that the Crime was Commited out of the limits of the state & the Warrant Granted in it therefore discharge the prisnor By paying the Costs this 4 June 1816. Sm. McNair J.P. [and] J. Hoge J.P.
        
          N.B. Be Pleased to address a letter to Robert, B, Gibson Monrowe Cty Fort Claybourn Missisippi Teritory on this subject by mail giveing such information as the laws afford U. States in such case.
          The County of Monrowe is not orgainized as yet and at the time of Robbery it was in Jackson purchase a bout 70 Miles of the house of RG Haden Esqr. its is now the opinion of the best informed Counsell that the Robbers are only punishable by the United States Lawers and at such places as the Congress may by law have directed for crimes of this sort. The amendment to the Constitution of the United States says no person shall be deprived of life liber⟨ty⟩ or property without due proses of law? now necessity Compells me to seek for my rights the Robbers holdes the property and says there is no law to hurt them and Certain William Riddle of Jasper County found one of Robbers a horse and has had a dividend of the mony and Confeses he has and Anderson Riddle of Wilks County and state Georgia has apart also as they made a dividend of the money and property are they not eqully liable & is it not this a Crim vs the U.S. to Robe one where Country is not orgainizied if so please to have a proclamation for the Robbers to be brought to Justice and to be tried for the offenc at such places as the Congress has appointed by law and Grant this Citizen such relieff as the Nature this case doth requre & be pleased to give such information on this subject as Goverment affords the Distrssed &C yr most Humble Servant
          
            Robert, B, Gibson.
          
        
      